             Case 3:20-cv-00917-HZ         Document 132             Filed 07/14/20   Page 1 of 2




    J. SCOTT MOEDE, OSB #934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB #170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB #065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                     3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all          DECLARATION OF J. SCOTT MOEDE
    others similarly situated, MICHELLE
    “MISHA” BELDEN, in an individual capacity             (In Support of Defendant City of Portland’s
    and on behalf of themselves and all others            Response to Motion for Contempt)
    similarly situated, ALEXANDRA JOHNSON,
    in an individual capacity and on behalf of
    themselves and all others similarly situated,

                   PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                   DEFENDANTS.

           I, J. Scott Moede, Chief Deputy City Attorney representing Defendant City of Portland in

    the above-entitled matter, declare as follows:
Page 1 –   DECLARATION OF J. SCOTT MOEDE

                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 132              Filed 07/14/20   Page 2 of 2




           1.      Attached to this declaration as Exhibit A is a redacted true and correct copy of an

    email from myself to Plaintiffs’ attorneys dated June 26, 2020 at 4:56 p.m.

           2.      I make this declaration in support of Defendant City of Portland’s Response to

    Plaintiff’s Motion for Contempt.

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.


           DATED: July 14, 2020.

                                                   /s/ J. Scott Moede
                                                   J. Scott Moede




Page 2 –   DECLARATION OF J. SCOTT MOEDE

                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
